Same Case — On a Re-hearing.
Meerick, 0. J.
A re-hearing was granted in this case to correct an error of fact into which the court was led from the manner in which an important admission was transcribed in the record, under the testimony of Jules Martin.
It is admitted that Mrs. Carrie was separate in property from her husband.
The judgment ought, therefore, to have been reversed as to the defendant, J.A. Carrie.
It is, therefore, ordered, adjudged and decreed by the court, that so much of our former decree as affirms the judgment against the said J. A. Came, be set aside ; and that the judgment of the lower court, as to him, be avoided and reversed ; and that there be judgment in favor of said defendant, J. A. Carrie, and that he recover his costs in the lower court; and it is further ordered, that so much of our former decree as affirms the judgment as to said Labiche and A. Carrie, wife of said J. A. Carrie, remain undisturbed; and that the plaintiff pay the one-half, and the defendants, A. Carrie and P. M. Labiche, pay the other half of the costs of the appeal.